Exhibit 10.1

EXECUTION VERSION

Twitter, Inc.

0.25% Convertible Senior Notes Due 2019

1.00% Convertible Senior Notes Due 2021

 

 

Purchase Agreement

September 11, 2014

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

As representatives of the several Purchasers

named in Schedule I hereto,

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Twitter, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to the Purchasers named in
Schedule I hereto (the “Purchasers”), for whom you are acting as representatives
(the “Representatives”), an aggregate of $900,000,000 principal amount of its
0.25% Convertible Senior Notes due 2019 (the “Firm 2019 Notes”) and an aggregate
of $900,000,000 principal amount of its 1.00% Convertible Senior Notes due 2021
(the “Firm 2021 Notes”, and together with the Firm 2019 Notes, the “Firm
Securities”), and at the option of Goldman, Sachs & Co. on behalf of the
Purchasers, up to an aggregate of $100,000,000 additional principal amount of
0.25% Convertible Senior Notes due 2019 (the “Optional 2019 Notes”) and up to an
aggregate of $100,000,000 additional principal amount of 1.00% Convertible
Senior Notes due 2021, in each case solely to cover over-allotments (the
“Optional 2021 Notes”, and together with the Optional 2019 Notes, the “Optional
Securities”). The Firm Securities and the Optional Securities are herein
collectively called the “Securities”. The Firm 2019 Notes and the Optional 2019
Notes are herein collectively called the “2019 Notes,” and the Firm 2021 Notes
and the Optional 2021 Notes are herein collectively called the “2021 Notes.” The
Securities will be convertible into cash, shares (the “Underlying Shares”) of
common stock of the Company, par value $0.000005 per share (“Stock”) or a
combination of cash and Underlying Shares, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include the Purchasers
or affiliates thereof (each, a “Call Spread Counterparty”),



--------------------------------------------------------------------------------

in each case pursuant to a convertible note hedge confirmation (a “Base Bond
Hedge Confirmation”) and a warrant confirmation (a “Base Warrant Confirmation”),
respectively, each dated the date hereof (the Base Bond Hedge Confirmations and
the Base Warrant Confirmations, collectively, the “Base Call Spread
Confirmations”), and in connection with the issuance of any Optional Securities,
the Company and each Call Spread Counterparty may enter into additional
convertible note hedge transactions and additional warrant transactions, in each
case pursuant to an additional convertible note hedge confirmation (an
“Additional Bond Hedge Confirmation”) and an additional warrant confirmation (an
“Additional Warrant Confirmation”), respectively, each to be dated the date on
which the option granted to the Purchasers pursuant to Section 2 hereof to
purchase such Optional Securities is exercised (the Additional Bond Hedge
Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

(a) A preliminary offering memorandum, dated September 10, 2014 (the
“Preliminary Offering Memorandum”), and an offering memorandum, dated
September 11, 2014 (the “Offering Memorandum”), have been prepared in connection
with the offering of the Securities and Underlying Shares, if any, issuable upon
conversion thereof. The Preliminary Offering Memorandum, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Memorandum”. Any
reference to the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum shall be deemed to refer to and include all documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a), 13(c) or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or prior to the date of such
memorandum and incorporated by reference therein and any reference to the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
as amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum
or the Offering Memorandum, as the case may be, and prior to such specified date
and (ii) any Additional Issuer Information (as defined in Section 5(f))
furnished by the Company prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports” (provided that where only
sections of such documents are specifically incorporated by reference, only such
sections shall be considered to be part of the Exchange Act Reports). The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Preliminary Offering Memorandum and the
Offering Memorandum and any amendments or supplements

 

2



--------------------------------------------------------------------------------

thereto did not and will not, as of their respective dates, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by a
Purchaser through the Representatives expressly for use therein;

(b) For the purposes of this Agreement, the “Applicable Time” is 11:40 p.m.
(Eastern time) on the date of this Agreement; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Memorandum or the Offering
Memorandum and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through the Representatives expressly for
use therein;

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Pricing Memorandum
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, other than as set
forth or contemplated in the Pricing Memorandum; and, since the respective dates
as of which information is given in the Pricing Memorandum, there has not been
any change in the capital stock (other than as a result of the exercise of stock
options, the vesting of restricted stock units or the granting of stock options
or restricted stock units in the ordinary course of business pursuant to the
Company’s stock plans that are described in the Pricing Memorandum or the
repurchase of shares of Stock which were issued pursuant to the early exercise
of stock options by option holders or pursuant to agreements in connection with
which the Company acquired businesses or assets from third parties and are
subject to repurchase by the Company) or long-term debt of the Company or any of
its subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, other than, in each case, as
set forth or contemplated in the Pricing Memorandum;

(d) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
owned by them (other than with respect to Intellectual Property which is
addressed

 

3



--------------------------------------------------------------------------------

exclusively in subsection (aa)), in each case free and clear of all liens,
encumbrances and defects except such as are described in the Pricing Memorandum
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them, to the
Company’s knowledge, under valid, subsisting and enforceable leases (subject to
the effects of (A) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting rights or remedies of creditors generally; (B) the application of
general principles of equity (including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered in proceedings at law or in equity); and
(C) applicable law and public policy with respect to rights to indemnity and
contribution) with such exceptions as are not material and do not materially
interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries;

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Memorandum, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or be in good standing would not individually or in
the aggregate have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and each
“significant subsidiary” of the Company (each, a “Significant Subsidiary”), as
defined in Rule 1-02(w) of Regulation S-X under the Securities Act of 1933, as
amended (the “Act”) (provided that MoPub Inc. shall be considered a Significant
Subsidiary for the purposes of this Section 1(e) and Section 1(f)), has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of its jurisdiction of incorporation or organization, to the
extent that the concept of “good standing” is applicable under the laws of such
jurisdiction, except where the failure to be so qualified or to be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect;

(f) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are non-assessable; the Underlying Shares issuable upon conversion of the
Securities (assuming physical settlement of all conversions) have been duly
authorized and reserved for issuance upon conversion of the Securities and, when
issued and delivered in accordance with the provisions of the Securities and the
Indentures referred to below, will be validly issued, fully paid and
non-assessable and will conform in all material respects to the description of
the Stock contained in the Pricing Disclosure Package and the Offering
Memorandum; and all of the issued shares of capital stock of each Significant
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except for directors’ qualifying shares) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims except for such liens, encumbrances, equities
or claims that would not reasonably be expected to have a Material Adverse
Effect;

 

4



--------------------------------------------------------------------------------

(g) The Securities have been duly authorized by the Company and, when executed,
authenticated, issued and delivered in accordance with the indenture relating to
the 2019 Notes and the indenture relating to the 2021 Notes, each to be dated as
of September 17, 2014 (the “Indentures”) between the Company and U.S. Bank
National Association, as Trustee (the “Trustee”), under which they are to be
issued, and delivered and paid for pursuant to this Agreement, will constitute
valid and legally binding obligations of the Company entitled to the benefits
provided by the Indentures, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law);

(h) Each Indenture has been duly authorized by the Company and, when executed
and delivered by the Company and the Trustee, such Indenture will constitute a
valid and legally binding instrument, enforceable against the Company in
accordance with its terms and entitled to the benefits provided by such
Indenture; and the Securities and the Indentures will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Offering Memorandum, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law);

(i) Prior to the date hereof, the Company, has not and to its knowledge none of
its affiliates acting on its behalf, has taken any action which is designed to
or which has constituted or which would reasonably have been expected to cause
or result in stabilization or manipulation of the price of any security of the
Company in connection with the offering of the Securities;

(j) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indentures, and this Agreement and
the consummation of the transactions herein and therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (B) the Certificate of
Incorporation, By laws or similar organizational documents of the Company or any
of its subsidiaries, or (C) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties, except in the case of (A) and
(C) for such violations that would not individually or in the aggregate have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated by this Agreement, or the
Indentures, except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Purchasers and listing of the Underlying Shares;

 

5



--------------------------------------------------------------------------------

(k) Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or similar organizational documents or
(B) in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except in the case
of (B) for such defaults as would not, individually or in the aggregate have a
Material Adverse Effect;

(l) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the caption “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Stock, and under the captions, “Certain U.S. Federal Income
Tax Considerations”, and “Plan of Distribution”, insofar as they purport to
describe the provisions of the laws and documents referred to therein, fairly
and accurately summarize the matters set forth therein in all material respects;

(m) Other than as set forth in the Pricing Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or, to the Company’s knowledge, of which any property or assets of
the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others;

(n) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A (“Rule
144A”) under the Act) as securities which are listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system, and will be eligible for resale under
Rule 144A;

(o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

(p) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the transactions contemplated by the Call Spread
Confirmations, will not be, an “investment company”, as such term is defined in
the United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

(q) This Agreement has been duly authorized, executed and delivered by the
Company;

(r) Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

(s) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on

 

6



--------------------------------------------------------------------------------

which the distribution of the Securities has been completed (as notified to the
Company by the Representatives), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act;

(t) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, are independent public accountants as
required by the Act and the rules and regulations of the Commission thereunder;

(u) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that is
designed to comply with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles as applied in the United States (“U.S. GAAP”) (it being
understood that this subsection shall not require the Company to comply with
Section 404 of the Sarbanes-Oxley Act of 2002 as of an earlier date than it
would otherwise be required to so comply under applicable law). The Company’s
internal control over financial reporting is effective and the Company is not
aware of any material weaknesses in its internal control over financial
reporting;

(v) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Memorandum, there has been no change in
the Company’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s internal control over financial reporting;

(w) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that are designed to comply
with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

(x) The financial statements of the Company, together with the related schedules
and notes, included in each of the Pricing Disclosure Package and the Offering
Memorandum present fairly the financial position of the Company as of the dates
indicated and the results of its operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with U.S.
GAAP applied on a consistent basis throughout the periods involved;

(y) The Company and its subsidiaries own or possess sufficient rights to use all
patents, patent rights, licenses, inventions, copyrights, know how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property (collectively, “Intellectual
Property”) used in, held for use in or necessary for the conduct of the business
now operated by them, except where the failure to own or possess any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received any written notice
or claim alleging any infringement, misappropriation, violation of or conflict
with any such rights of others, except in each case as would not, individually
or in the

 

7



--------------------------------------------------------------------------------

aggregate, reasonably be expected to have a Material Adverse Effect. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any party challenging the
validity, scope, enforceability or ownership of any Intellectual Property owned
by the Company or its subsidiaries, and all Intellectual Property owned by the
Company or its subsidiaries is owned solely by the Company or its subsidiaries,
is valid and enforceable, and is owned free and clear of all liens,
encumbrances, defects or other restrictions. The Company and its subsidiaries
have taken reasonable steps in accordance with normal industry practice to
maintain the confidentiality of all material trade secrets and confidential
information owned, used or held for use by the Company or any of its
subsidiaries;

(z) The Company and its subsidiaries have complied in all material respects with
their respective privacy policies and other legal obligations regarding the
collection, use, transfer, storage, protection, disposal and disclosure by the
Company and its subsidiaries of personal and user information gathered or
accessed in the course of their respective operations, and with respect to all
such information, the Company and its subsidiaries have taken the steps
reasonably necessary to protect such information against loss and against
unauthorized access, use, modification, disclosure or other misuse, and other
than as set forth in the Pricing Memorandum, to the knowledge of the Company,
there has been no unauthorized access to or other misuse of such information
that would individually or in the aggregate reasonably be expected to have a
Material Adverse Effect;

(aa) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, except for such
noncompliance, as would not, individually or in the aggregate have a Material
Adverse Effect;

(bb) The Company and its subsidiaries possess all licenses, permits,
certificates and other authorizations from, and have made all declarations and
filings with, all governmental authorities, required or necessary to own or
lease, as the case may be, and to operate their respective properties and to
carry on their respective businesses as now or proposed to be conducted as set
forth in the Pricing Memorandum (“Permits”), except where the failure to obtain
such Permits would not individually or in the aggregate have a Material Adverse
Effect; the Company and its subsidiaries have fulfilled and performed all of
their respective obligations with respect to such Permits and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder of any such Permit except, in each case, as would not individually or in
the aggregate have a Material Adverse Effect;

(cc) Except as described in or incorporated by reference into the Pricing
Memorandum, there are no contracts, agreements or understandings between the
Company or any subsidiary and any person granting such person the right to
require the Company or any subsidiary to file a registration statement under the
Act with respect to any securities of the Company or any subsidiary;

 

8



--------------------------------------------------------------------------------

(dd) The Company and each of its subsidiaries have filed all U.S. federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not, individually or in the aggregate,
have a Material Adverse Effect, or, except as currently being contested in good
faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company), and no unpaid tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had a
Material Adverse Effect; neither the Company nor any of its subsidiaries have
notice or knowledge of any unpaid tax deficiency which is reasonably expected to
be determined adversely to the Company or its subsidiaries and would reasonably
be expected to have a Material Adverse Effect;

(ee) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances, wastes or materials, pollutants or contaminants (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not individually or in the aggregate have a Material Adverse Effect;

(ff) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would individually or in the
aggregate have a Material Adverse Effect;

(gg) The Company and its subsidiaries taken as a whole are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which they are engaged;

(hh) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any affiliate of the
Company or any of its subsidiaries or any employee, agent or representative of
the Company or of any of its subsidiaries or affiliates, has taken any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to corruptly influence official action or secure
an improper advantage for the Company; and the Company and its subsidiaries have
conducted their businesses in compliance in all material respects with
applicable anti-corruption laws, including the Foreign Corrupt Practices Act of
1977, as amended, and have instituted and maintain policies and procedures
designed to promote and achieve compliance with such laws in all material
respects;

 

9



--------------------------------------------------------------------------------

(ii) The operations of the Company and its subsidiaries are conducted in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened;

(jj) (A) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any employee, agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:

(1) the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control (“OFAC”) (collectively, “Sanctions”), nor

(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria);

(B) The Company will not, directly or indirectly, knowingly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person:

(1) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(2) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise); and

(C) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not knowingly engage in
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions; and

(kk) There are no debt securities or preferred stock of, or guaranteed by, the
Company that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
(i) 98.5% of the principal amount of the 2019 Notes and (ii) 98.5% of the
principal amount of the 2021 Notes (the “Purchase Price”), plus accrued
interest, if any, from September 17, 2014 to the first Time of Delivery (as
defined in Section 4 hereof), the principal amount of Securities set forth
opposite the name of such Purchaser in Schedule I hereto, and (b) in the event
and to the extent that the Purchasers shall exercise the election to purchase
Optional Securities as provided below, the Company agrees to issue and sell to
each of the Purchasers, and each of the Purchasers agrees,

 

10



--------------------------------------------------------------------------------

severally and not jointly, to purchase from the Company, at the Purchase Price
set forth in clause (a) of this Section 2, that portion of the aggregate
principal amount of the Optional Securities as to which such election shall have
been exercised (to be adjusted by you so as to eliminate fractions of $1,000),
determined by multiplying such aggregate principal amount of Optional Securities
by a fraction, the numerator of which is the maximum aggregate principal amount
of Optional Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities that all
of the Purchasers are entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
option up to $100,000,000 aggregate principal amount of Optional 2019 Notes and
up to $100,000,000 aggregate principal amount of Optional 2021 Notes, solely to
cover over-allotments, at the purchase price set forth in clause (a) of the
first paragraph of this Section 2 plus accrued interest, if any, from
September 17, 2014 to such Subsequent Time of Delivery (as defined in Section 4
hereof). Any such election to purchase Optional Securities may be exercised by
written notice from the Representatives on behalf of the Purchasers to the
Company, given within a period of 30 calendar days from the date of this
Agreement, setting forth the aggregate principal amount of each series of
Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by the Representatives but in no
event earlier than the First Time of Delivery or, unless you and the Company
otherwise agree in writing, earlier than three or later than ten New York
Business Days (as defined below) after the date of such notice.

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

(a) it will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A;

(b) It is a QIB within the meaning of Rule 144A under the Act or an
Institutional Accredited Investor, within the meaning of Rule 501(a) under the
Act; and

(c) Neither it nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(1)(2) of the Securities Act.

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
the Representatives, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman, Sachs & Co. at DTC. The Company will cause the certificates
representing the Securities to be made available to the Representatives for
checking at least twenty-four hours prior to each Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 1600 El Camino Real, Menlo
Park, California 94025 (the “Closing Location”). The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on September 17,
2014 or such other time and date as the Representatives and the Company may

 

11



--------------------------------------------------------------------------------

agree upon in writing, and with respect to the Optional Securities, 9:30 a.m.
New York City time, on the date specified by you in the written notice given by
the Representatives of the Purchasers’ election to purchase such Optional
Securities, or such other time and date as the Representatives and the Company
may agree upon in writing; provided, however, that such delivery date must be at
least three New York Business Days (as defined below) after such written notice
is given and may not be earlier than the First Time of Delivery (as defined
below) nor later than ten New York Business Days (as defined below) after the
date of such notice; provided further, that solely with respect to an Optional
Securities written notice that is delivered prior to the First Time of Delivery,
the related Time of Delivery (as defined below) must be at least one New York
Business Day after the written notice is given. Such time and date for delivery
of the Firm Securities are herein called the “First Time of Delivery”, any such
time and date for delivery of the Optional Securities, if not the First Time of
Delivery, are herein called a “Subsequent Time of Delivery”, and each such time
and date for delivery are herein called a “Time of Delivery”.

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

5. The Company agrees with each of the Purchasers:

(a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities and the Underlying Securities for offering and sale
under the securities laws of such jurisdictions as you may reasonably request
and to comply with such laws so as to permit the continuance of sales and
dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Securities, provided that in connection
therewith the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction or
subject itself to taxation in such jurisdiction in which it was not otherwise
subject to taxation as a foreign corporation;

(c) To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to

 

12



--------------------------------------------------------------------------------

amend or supplement the Offering Memorandum, to notify you and upon your request
to prepare and furnish without charge to each Purchaser and to any dealer in
securities (whose name and address the Purchasers shall furnish to the Company)
as many written and electronic copies as you may from time to time reasonably
request of an amended Offering Memorandum or a supplement to the Offering
Memorandum which will correct such statement or omission or effect such
compliance;

(d) During the period beginning from the date hereof and continuing until the
date that is 60 days after the date of the Offering Memorandum, not to
(i) offer, issue, sell, contract to sell, pledge, grant any option to purchase,
make any short sale or otherwise transfer or dispose of, directly or indirectly,
or file with the Commission a registration statement under the Act relating to
any securities of the Company that are substantially similar to the Securities
or the Stock, including but not limited to any options or warrants to purchase
shares of Stock or any securities that are convertible into or exchangeable for,
or that represent the right to receive, Stock or any such substantially similar
securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock or any such other securities, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of Stock or such other
securities, in cash or otherwise, without the prior written consent of Goldman,
Sachs & Co. provided, however, that the foregoing restrictions shall not apply
to (a) the issuance of Securities to be sold hereunder, the issuance of
Underlying Shares upon the conversion of the Securities, and the entry into, or
the issuance by the Company of any Stock upon settlement or termination of, the
warrant transactions evidenced by the Base Warrant Confirmations and any
Additional Warrant Confirmations, (b) the issuance by the Company of shares of
Common Stock upon the exercise of an option or warrant, the settlement of
restricted stock units or the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement and
described in the Pricing Memorandum, (c) the issuance by the Company of shares
of Common Stock or securities convertible into, exchangeable for or that
represent the right to receive shares of Common Stock, in each case pursuant to
the Company’s stock plans that are described in the Pricing Memorandum, (d) the
issuance by the Company of shares of Common Stock or securities convertible
into, exchangeable for or that represent the right to receive shares of Common
Stock in connection with (i) the acquisition by the Company or any of its
subsidiaries of the securities, business, technology, property or other assets
of another person or entity or pursuant to an employee benefit plan assumed by
the Company in connection with such acquisition, and the issuance of any such
securities pursuant to any such agreement, or (ii) the Company’s joint ventures,
commercial relationships and other strategic transactions or (e) the filing of
any registration statement on Form S-8 relating to securities granted or to be
granted pursuant to the Company’s stock plans that are described in the Pricing
Memorandum or any assumed employee benefit plan contemplated by clause (d);
provided that the aggregate number of shares of Common Stock that the Company
may sell or issue or agree to sell or issue pursuant to clause (d) shall not
exceed 10% of the total number of shares of Common Stock outstanding immediately
following the completion of the transactions contemplated by this Agreement; and
provided, further, that in the case of clause (d), (i) that each recipient of
any such securities issued pursuant thereto shall agree to transfer restrictions
substantially to the effect set forth in Annex D hereto and (ii) the Company
shall enter stop transfer instructions with the Company’s transfer agent and
registrar on such securities, which the Company agrees it will not waive or
amend without your prior written consent;

 

13



--------------------------------------------------------------------------------

(e) Not to be or become, at any time prior to the expiration of two years after
the First Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

(f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities designated by such holders, information (the
“Additional Issuer Information”) satisfying the requirements of subsection
(d)(4)(i) of Rule 144A under the Act;

(g) To furnish to the holders of the Securities as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail; provided that the Company may satisfy the requirements of
this subsection (g) by electronically filing such reports or information through
EDGAR as long as the Company files all reports required under Section 13 or
15(d) of the Exchange Act;

(h) The Company will not, and will not permit any of its controlled “affiliates”
(as defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act) for a period of one (1) year after the last
date of issuance of such Securities;

(i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”;

(j) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities; and

(k) To use its reasonable best efforts to list for trading, subject to notice of
issuance, the Underlying Securities on the New York Stock Exchange.

6. (a) (i) The Company represents and agrees that, without the prior consent of
the Representatives, it and its affiliates and any other person acting on its or
their behalf (other than the Purchasers, as to which no statement is given)
(x) have not made and will not make any offer relating to the Securities that,
if the offering of the Securities contemplated by this Agreement were conducted
as a public offering pursuant to a registration statement filed under the Act
with the Commission, would constitute an “issuer free writing prospectus”, as
defined in Rule 433 under the Act (any such offer is hereinafter referred to as
a “Company Supplemental Disclosure Document”) and (y) have not solicited and
will not solicit offers for, and have not offered or sold and will not offer or
sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

 

14



--------------------------------------------------------------------------------

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representatives, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus”, as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representatives, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively.

7. The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and the Underlying Securities and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Preliminary Offering Memorandum and the Offering Memorandum and any amendments
and supplements thereto and the mailing and delivering of copies thereof to the
Purchasers and dealers; (ii) the cost of printing or producing any Agreement
among Purchasers, this Agreement, the Indentures, the Securities, closing
documents (including any compilations thereof), Permitted General Solicitation
Materials and any other documents in connection with the offering, purchase,
sale and delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities and the Underlying Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonably documented fees and disbursements of one counsel in each
jurisdiction for the Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys (such fees not to
exceed $10,000); (iv) any fees charged by securities rating services for rating
the Securities; (v) the cost of preparing the Securities; (vi) the fees and
expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indentures and
the Securities; (vii) any cost incurred in connection with the listing of the
Underlying Securities; (viii) any other costs and expenses related to the
transfer and delivery of the Securities to the Purchasers, including any
transfer taxes or other taxes payable thereon; and (ix) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.

 

15



--------------------------------------------------------------------------------

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) Davis Polk & Wardwell LLP, counsel for the Purchasers, shall have furnished
to you such written opinion or opinions, dated such Time of Delivery, with
respect to such matters as you may reasonably request, in form and substance
attached hereto as Annex A, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, shall have furnished to you such written opinion or opinions, dated
such Time of Delivery, in form and substance attached hereto as Annex B;

(c) On the date of this Agreement and also at each Time of Delivery,
PricewaterhouseCoopers LLP shall have furnished to you a letter or letters,
dated the respective dates of delivery thereof (the executed copy of the letter
delivered on the date of this Agreement is attached as Annex C(1) hereto and a
form of the letter to be delivered at each Time of Delivery is attached as Annex
C(2) hereto);

(d) (i) The Company and its subsidiaries, taken as a whole, shall not have
sustained since the date of the latest audited financial statements included in
the Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (other than as a
result of the exercise of stock options, the vesting of restricted stock units
or the granting of stock options or restricted stock units in the ordinary
course of business pursuant to the Company’s stock plans that are described in
the Pricing Memorandum or the repurchase of any shares of Stock which were
issued pursuant to the early exercise of stock options by option holders or
pursuant to agreements in connection with which the Company acquired businesses
or assets from third parties and are subject to repurchase by the Company) or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Memorandum, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being delivered at such Time of Delivery on the terms
and in the manner contemplated in this Agreement and in each of the Pricing
Disclosure Package and the Offering Memorandum;

(e) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal, New York State or California State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect

 

16



--------------------------------------------------------------------------------

of any such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being delivered at such Time of Delivery on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum;

(f) The Underlying Securities shall have been duly listed, subject to notice of
issuance, on the New York Stock Exchange;

(g) The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement in the form attached hereto as Annex D from each
of the parties listed on Schedule I thereto;

(h) The chief financial officer of the Company shall have furnished to you a
certificate (a form of which is attached as Annex E hereto), dated as of such
Time of Delivery, in form and substance reasonably satisfactory to you;

(i) The Purchasers shall have received an executed original copy of the
Indentures;

(j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company reasonably satisfactory
to you as to the accuracy of the representations and warranties of the Company
herein at and as of such Time of Delivery, as to the performance by the Company
of all of its obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsection (d) of this Section and as
to such other matters as you may reasonably request. The officer(s) signing and
furnishing such certificate(s) may rely on his or her knowledge as to
proceedings threatened.

9. (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Memorandum, the
Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representatives expressly for use therein.

(b) Each Purchaser, severally and not jointly, will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an

 

17



--------------------------------------------------------------------------------

untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure
Package, the Offering Memorandum, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or supplement,
any Company Supplemental Disclosure Document or any Permitted General
Solicitation Material, in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through the
Representatives expressly for use therein; and each Purchaser will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending any such action or claim as such
expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection unless and to the extent it has been
materially prejudiced through the forfeiture by the indemnifying party of
substantial rights and defenses. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the

 

18



--------------------------------------------------------------------------------

other from the offering of the Securities. If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law or if
the indemnified party failed to give the notice required under subsection
(c) above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Purchasers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers, in each case as set forth in the Offering
Memorandum. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Purchasers on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Purchasers
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it pursuant to this Agreement and
distributed to investors were offered to investors exceeds the amount of any
damages which such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. The
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint.

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Purchaser and
each person, if any, who controls any Purchaser within the meaning of the Act
and each broker-dealer affiliate of each Purchaser; and the obligations of the
Purchasers under this Section 9 shall be in addition to any liability which the
respective Purchasers may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company and to each person,
if any, who controls the Company within the meaning of the Act.

10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, the Representatives may in
their discretion arrange for you or another party or other parties to purchase
such Securities on the terms contained herein at the applicable Time of
Delivery. If within thirty-six hours after such default by any Purchaser the
Representatives do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties reasonably satisfactory to the
Representatives to purchase such Securities on such terms. In the event that,
within the respective prescribed periods, the Representatives notify the

 

19



--------------------------------------------------------------------------------

Company that you have so arranged for the purchase of such Securities, or the
Company notifies the Representatives that it has so arranged for the purchase of
such Securities, the Representatives or the Company shall have the right to
postpone such Time of Delivery for a period of not more than seven days, in
order to effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Memorandum which
in the opinion of the Representatives may thereby be made necessary. The term
“Purchaser” as used in this Agreement shall include any person substituted under
this Section with like effect as if such person had originally been a party to
this Agreement with respect to such Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided in subsection (a) above, the aggregate principal amount
of Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to a Subsequent
Time of Delivery, the obligation of the Purchasers to purchase and of the
Company to sell the Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason (other than
those set forth in clauses (i), (iii), (iv) or (v) of Section 8(e)), the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all documented
out-of-pocket expenses approved in writing by the Representatives, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Company shall then be under no further liability to any Purchaser except as
provided in Sections 7 and 9 hereof.

 

20



--------------------------------------------------------------------------------

13. In all dealings hereunder, the Representatives shall act on behalf of each
of the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the representative at Goldman, Sachs & Co., 200 West
Street, New York, New York 10282-2198, Attention: Registration Department; and
Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Convertible Debt Syndicate Desk, with a copy to the Legal Department; and if to
the Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Memorandum, Attention: General
Counsel; and if to any stockholder that has delivered a lock-up letter described
in Section 8(g) hereof shall be delivered or sent by mail to his, her or its
respective address provided in Section III hereto or such other address as such
stockholder provides in writing to the Company; provided, however, that any
notice to a Purchaser pursuant to Section 9 hereof shall be delivered or sent by
mail or facsimile transmission to such Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

21



--------------------------------------------------------------------------------

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

19. The Company and each Purchaser hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us three counterparts hereof, and upon the acceptance hereof by the
Representatives, on behalf of each of the Purchasers, this letter and such
acceptance hereof shall constitute a binding agreement among each of the
Purchasers and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

Very truly yours, TWITTER, INC. By:   /s/ Anthony Noto Name:   Anthony Noto
Title:   CFO

 

Accepted as of the date hereof: Goldman, Sachs & Co. By:   /s/ Daniel Young
Name:   Daniel Young Title:   Managing Director Morgan Stanley & Co. LLC By:  
/s/ Lauren Cummings Name:   Lauren Cummings Title:   Executive Director

On behalf of each of the Purchasers

[Signature Page to Purchase Agreement]

 

23



--------------------------------------------------------------------------------

SCHEDULE 1

 

     Principal      Principal        Amount of      Amount of        2019 Notes
     2021 Notes        to be      to be  

Purchaser

   Purchased      Purchased  

Goldman, Sachs & Co.

   $ 396,000,000       $ 396,000,000   

Morgan Stanley & Co. LLC

     324,000,000         324,000,000   

J.P. Morgan Securities LLC

     108,000,000         108,000,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     30,000,000         30,000,000   

Deutsche Bank Securities Inc.

     30,000,000         30,000,000   

Allen & Company LLC

     12,000,000         12,000,000   

Total

   $ 900,000,000       $ 900,000,000      

 

 

    

 

 

 

 

24



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference:

None.

 

(b) Company Supplemental Disclosure Documents:

Term Sheet setting forth the final terms of the Securities, substantially in the
form attached hereto as Schedule III.

 

(c) Purchaser Supplemental Disclosure Documents:

None.

 

(d) Permitted General Solicitation Materials:

None

 

25



--------------------------------------------------------------------------------

SCHEDULE III

[Term Sheet]

 

26



--------------------------------------------------------------------------------

ANNEX A

[Form of Opinion and Negative Assurance Letter of

Davis Polk & Wardwell LLP]

Separately Circulated



--------------------------------------------------------------------------------

ANNEX B

[Form of Opinion and Negative Assurance Letter of

Wilson Sonsini Goodrich & Rosati, Professional Corporation]

Separately Circulated



--------------------------------------------------------------------------------

ANNEX C

[Form of Comfort Letter and Form of Bring-Down Comfort Letter

of PricewaterhouseCoopers LLP.]

Separately Circulated



--------------------------------------------------------------------------------

ANNEX D

[Form of Lock-Up]



--------------------------------------------------------------------------------

ANNEX E

[Form of Chief Financial Officer’s Certificate]